1105, 146 P.3d 801, 805 (2006) ("When reviewing a district court order
                  resolving a petition for mandamus relief, this court considers whether the
                  district court has abused its discretion.").
                              A writ of mandamus is an extraordinary remedy, and writ
                  relief is generally available only when there is no plain, speedy, and
                  adequate remedy in the ordinary course of law. NRS 34.170; Smith v.
                  Eighth Judicial Dist. Court, 107 Nev. 674, 677, 679, 818 P.2d 849, 851,
                  853 (1991). The district court found in its order that appellant has a
                  speedy and adequate remedy in the ordinary course of law in the form of a
                  § 1983 civil rights suit. In his proper person appeal statement, appellant
                  provides no argument as to why he could not file his claims in a § 1983
                  civil rights suit. Accordingly, we conclude that the district court did not
                  abuse its discretion in denying appellant's petition for writ relief, and we
                               ORDER the judgment of the district court AFFIRMED.'




                                                                   /        Xt,._t x
                                                                 Hardesty




                        "We have reviewed all of appellant's arguments on appeal, and
                  conclude that they lack merit.


SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    e4
                 cc: Hon. James Todd Russell, District Judge
                      Rodolfo Leon
                      Attorney General/Carson City
                      Carson City Clerk




SUPREME COURT
       OF
    NEVADA
                                                   3
OM 1917A    ce